DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subrt (US 2013/0115034) in view of Shibata (JP 2014-185858, see attached Astamuse Company translation).
Regarding claim 1, Subrt discloses a shovel (100) comprising: an undercarriage (104); a rotating structure (102) mounted on the undercarriage; an attachment (106) attached to the rotating structure and a posture senor attached to one of the following elements: the rotating structure, the undercarriage, and a work element of the attachment (¶0019 discloses the use of posture sensors that indicate movement/position of the attachment 106 or to be associated with any one of the joints between the work elements 108, 110, and 112 of the attachment).
Subrt discloses the known use of an on-board controller (¶0019) to determine the position of the linkage components in relation to one another.  ¶0029 discloses the known industrial application of 
 	Subrt discloses a cable (238) for powering and connecting the posture sensor to a controller (240) as disclosed in paragraph 0022.   However, Subrt is lacking the use of a vibration-powered generator attached to the same element and in the vicinity of the sensor to provide power to the sensor.  	
	Shibata discloses a shovel (60) with a sensor (2-1) attached to a work element (E1) and teaches the placement of a vibration-powered generator on the same element as the sensor and within the vicinity of the sensor for the purpose of powering the sensor and a wireless transmission element (Figures 4 and 6 show a case 3C attached to work element E1 that contains a vibration power generator 35 and a wireless transmission element 3 and that the vibration power generator supplies power to the sensor and transmission element. See ¶s 0014, 0036 and 0037). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Subrt to use a vibration-powered generator and wireless transmission unit on the same elements as taught by Shibata for the purpose of eliminating wiring between the 

Regarding claim 2, the combination discloses wherein the vibration-powered generator is attached near a bracket or a cylinder boss of the work element, or is attached to a frame of the undercarriage (Shibata shows the vibration power generator 3C attached near a bracket).

Regarding claim 3, the combination discloses powering a posture sensor via a vibration-powered generator and is therefore lacking a strain sensor.   
Shibata discloses a strain sensor (2-1) configured to detect strain of an object to which the strain sensor is attached (Paragraph 0024 discloses that the sensor measures strain in boom E-1), wherein the vibration-powered generator is attached to the same object as the strain sensor, and is configured to supply electric power to the strain sensor (Figure 4 shows that the elements are connected together.  Claim 5 states that the power generating means supplies power to the sensor).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to further add a strain gauge as taught by Shibata for the purpose of determining strain in the boom arm.  

Regarding claim 4, the combination discloses a transmitter (Shibata element 3) configured to wirelessly transmit a detection value of the strain sensor to an outside (Shibata ¶0014), wherein the vibration-powered generator is configured to supply electric power to the transmitter (Shibata ¶0036).

Regarding claim 5, the combination discloses wherein the transmitter is attached to the same object as the strain sensor (Shibata Figure 4 shows that all the elements are attached to E1).

Regarding claim 7, the combination discloses wherein the work element includes one or both of a boom and an arm (Shibata Figure 3 shows a work element E with a boom E1 and arm E2).

Regarding claim 9, the combination discloses a transmitter configured to wirelessly transmit a detection value of the posture sensor to an outside, and the vibration-powered generator is configured to supply electric power to the transmitter (As discussed in claim 1 the combination teaches the use of a vibration power generator that powers the posture sensor and a wireless transmission unit for the purpose of eliminating wiring between the attachment and the rotating structure).

Regarding claim 10, the combination discloses at least one posture sensor and at least one vibration powered generator to power the at least one posture sensor with the posture sensor and the vibration powered generator attached to the same element for the purpose of eliminating wires elimination of wires along the arm and boom (Shibata ¶0004) and wireless transmission of the sensor data to the cab of the machine.  
	Subrt discloses the use of various posture sensors on various joints as disclosed in ¶0017-0019.  However, the combination is lacking a plurality of vibration powered generators. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise a plurality of vibration powered generators to power the various posture sensors in each separate location of the linkage 106, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  


Regarding claim 11, Subrt discloses a shovel (100) comprising: an undercarriage (104); a rotating structure (102) mounted on the undercarriage; an attachment (106) attached to the rotating structure and a posture senor attached to one of the following elements: the rotating structure, the undercarriage, and a work element of the attachment (¶0019 discloses the use of posture sensors that indicate movement/position of the attachment 106 or to be associated with any one of the joints between the work elements 108, 110, and 112 of the attachment).
Subrt discloses the known use of an on-board controller (¶0019) to determine the position of the linkage components in relation to one another.  ¶0029 discloses the known industrial application of pin sensors and controllers to provide for automation.  In the case of controlled automation of a shovel, the controller in communication with the various linkage sensors is considered to meet the broad functional claim limitations of “determining substance of work” as any determined motion is considered to be “substance” required for automation of a shovel during “work”.  In other words, automation of a shovel would not work without constant controller determination of the various linkages in relationship to each other to determine the various known functions of the shovel; any and all which would be considered “substance of work”.  Subrt is considered to meet the broad claim limitations, however as noted in ¶0029 “Numerous other applications are known to those of skill in the art.”  Further amendment to the claim limitations to specifically define the controller determination functions in view of the posture sensor would require additional search and consideration of known automation in the art.   

	Shibata discloses a shovel (60) with a sensor (2-1) attached to a work element (E1) and teaches the placement of a vibration-powered generator on the same element as the sensor and within the vicinity of the sensor for the purpose of powering the sensor and a wireless transmission element (Figures 4 and 6 show a case 3C attached to work element E1 that contains a vibration power generator 35 and a wireless transmission element 3 and that the vibration power generator supplies power to the sensor and transmission element. See ¶s 0014, 0036 and 0037). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Subrt to use a vibration-powered generator and wireless transmission unit on the same elements as taught by Shibata for the purpose of eliminating wiring between the attachment and the rotating structure which eliminates the need for maintenance to the wiring in the event of damage/wear.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subrt (US 2013/0115034) in view of Shibata (JP 2014-185858, see attached Astamuse Company translation) as applied to claim 3 in further view of Faivre (USPN 9085869).
Regarding claim 6, the combination is lacking the mounting of the strain sensor and vibration power generator within the cavity of the arm as disclosed by applicant wherein the cavity would form a complete covering to house the components together to isolate them from an external environment. 

  It would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the combination to place the strain sensor and vibration power generator and any associated components within a hollow cavity of the associated linkage as taught by Faivre for the purpose of protecting them without the need of additional covers.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehnen (USPN 7378950) in view of Shibata (JP 2014-185858, see attached Astamuse Company translation).
Regarding claim 12, Lehnen discloses a shovel (10) comprising an undercarriage (12); a rotating structure (Pointed to by indicator F4) mounted on the undercarriage; an attachment attached to the rotating structure (Figure 1 shows typical boom arm of a known excavator); and a strain sensor attached to the undercarriage (Column 4 lines 49-56). 
Lehnen is lacking how the strain gauges are powered and the information is transmitted. 
Shibata discloses a shovel (60) with a sensor (2-1) and teaches the placement of a vibration-powered generator on the same element as the sensor and within the vicinity of the sensor for the purpose of powering the sensor and a wireless transmission element (Figures 4 and 6 show a case 3C attached to element E1 that contains a vibration power generator 35 and a wireless transmission element 3 and that the vibration power generator supplies power to the sensor and transmission element. See ¶s 0014, 0036 and 0037). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lehnen to use a vibration-powered generator and wireless .  

Response to Arguments
Applicant's arguments filed 3-12-2021 have been fully considered but they are not persuasive. 
Applicant argues that the claim language “determining an excavating motion or a dumping motion” is distinct over Subrt.  Applicant relies on ¶0019.  However, as shown in the rejection above, further disclosed by Subrt in ¶0029 is the known industrial application of pin sensors and controllers to provide for automation.  As detailed above, automation of a shovel is considered to comprise the determination of various known functions of a shovel.  
It is further noted that shovel automation is old and well known in the art.  Therefore, applicant can reasonably expect future 103 type rejections upon any further generic amendments defining controller determination based on sensed conditions of the shovel to overcome the current rejection.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADAM J BEHRENS/Primary Examiner, Art Unit 3671